DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 1 and 6-10 are pending in this application.
Addition of new claim 10 is acknowledged.
Claim 8 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2020.

Claims 1, 6, 7, 9, and 10 are examined.


Improper Markush Grouping
The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 29 March 2021:
Claims 1, 7, and 9 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of independent claim 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the alternatives defined by the Markush grouping do not share a single structural similarity because the structural features are not common throughout all alternatives, i.e., each structural feature of the claimed compounds comprises variables such that the resulting alternatives do not belong to a recognized class.  For example, the bicyclic structural feature of the compound (as amended) has two variables, wherein A2 and A3 may be the same or different and each represent CH or a nitrogen atom, (the Examiner notes independent 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.  
Applicant argues that, based on the amendment wherein A1 now represents N-R3 (wherein R3 represents a (C1-C6) alkyl group), withdrawal of the objection is requested (however, the Examiner notes this is a rejection, not an objection).  This argument is not persuasive because the bicyclic structure of the claimed compounds of formula (1) still may comprise multiple variables, such that a single structural similarity is not common throughout all alternatives.  Additionally, while each alternative requires a sulfur atom, and a phenyl or pyridyl ring (if phenyl and pyridyl are considered to be of the same class), it is not clear that these structural features are substantial and if a .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 29 March 2021:
Claims 1, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Edmunds et al. (“Edmunds”, WO2016/059145, cited by Applicant in IDS filed 09 July 2019).
Regarding claims 1, 6, and 10, Edmunds teaches pesticidally active tetracyclic heterocyclic derivatives with sulphur containing substituents of formula (I), which can be used as insecticides (e.g., title; abstract).  Edmunds more specifically teaches compounds of formulae (I-1) and (I-2), wherein Q is defined under formula I above, R2 is preferably C1-C4 haloalkyl, Xa2 is preferably SO2 and Ra2 is preferably ethyl (e.g., pages 5-7).  This formula corresponds to formula (1) of the instantly claimed invention (see instant claims 1, 6, 10).  With respect to substituent Q, Edmunds teaches Q is selected from 5-6 membered monocyclic and bicyclic heteroaryl substituents, including 
Regarding Applicant’s elected species of Compound 1-34 (Table 2 of the Specification), Edmunds exemplifies similar compounds at pages 26-30.  Specifically, Edmunds exemplifies compound 3.004 at pp. 26-27, which differs from the elected species in that 1) R2 is CF3 vs. CF2C3; 2) Q substituent is diazole vs. oxadiazole; and 3) the substituent of Q is hydrogen vs. cyclopropyl (c-Pr).  However, regarding 1) and 2), Edmunds specifically teaches and suggests R2 preferably is C1-C4 haloalkyl (e.g., 7, line 15), and Q is diazole or oxadiazole (e.g., substituents J-25, J-26, and J-30, page 6).  Thus, it would be within the purview of the skilled artisan to substitute CF2CF3 for CF3, and oxadiazole for diazole, to arrive at the claimed elected species, with a reasonable expectation of success.  Regarding 3), it is noted that, while Edmunds does not specifically teach Q may be substituted with a cyclopropyl ring, Edmunds teaches Q may be substituted with a C1-C4 alkyl group, and also teaches another heteroaryl group (i.e., the bicyclic structural feature of the compounds of formula (I-2)) may be substituted with a C1-C4 alkyl group, or a C3-C6 cycloalkyl group (e.g., see page 2, lines 17-18).  Thus, the ordinarily skilled artisan would find it obvious to substitute Q with a C3-C6 cycloalkyl group, such as cyclopropyl, with a reasonable expectation of success.  
Regarding claim 7, Edmunds teaches its compounds are useful as agricultural insecticides (e.g., page 39, line 3 – page 42, line 24).
Regarding claim 9, Edmunds teaches its compounds are active against ectoparasites (e.g., page 42, line 26 – page 43, line 23).

Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive.  
Applicant first argues Edmunds does not disclose or suggest a compound with “all of the four limitations of Claim 1” (pages 7-8 of Applicant’s Remarks filed 29 March 2021).  This argument is not persuasive because: Edmunds discloses a compound having the same base structure as formula (1) (e.g., page 6); Edmunds specifically teaches oxadiazole rings as possible substituents for its ‘Q’ substituent (e.g., page 6); Edmunds teaches the ring of the Q substituent may be further substituted with selections which include those also named in instant claim 1 (e.g., page 7); and Edmunds specifically discloses an embodiment wherein X1 (which corresponds to A1) is N-R3, wherein R3 is (C1-C4)alkyl, esp. methyl (e.g., pages 6-7).  Therefore, Edmunds teaches each of the four limitations cited by Applicant for claim 1.  
Applicant also argues Edmunds discloses that the “Q” group may be selected from substituents J-1 to J-42, which is preferably substituted with hydrogen, such as in compound 3.004.   This argument is not persuasive because Edmunds also teaches the In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123 II.
Applicant also argues Edmunds discloses “broad genera of substituents that include millions of options for the “Q” substituent group.”  This argument is not persuasive because Edmunds specifically names 42 choices for the “Q” substituent, two of which are oxadiazole rings (e.g., pages 6-7).  Therefore, the selection of an oxadiazole ring for the “Q” substituent in the compound of Edmunds amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.
Applicant also argues the “X1” and “R3” groups of Edmunds contain “an exceedingly large number of substituents beyond the scope of the recited ‘A1” and ‘R3’ groups of Claim 1 as amended.”  This argument is not persuasive because not only does Edmunds only list three choices for X1 (O, S, and N-R3), every one of the preferred and exemplified embodiments of Edmunds discloses X1 as NR3, wherein R3 is methyl or C(1-4)alkyl (e.g., see formulae (I-1), (I-2), (Ia-1), (Ia-2), and (Ia-3)).  Therefore, it would be well within the purview of the skilled artisan to select N for X1, and methyl or C(1-4)alkyl for R3, in the compound of Edmunds, with a reasonable expectation of success.
Applicant further argues compounds with the scope of Claim 1 as amended show unexpected and advantageous results over the compounds described in Edmunds, 
This argument is not persuasive.  Applicant’s Declaration filed 29 March 2021 has been fully considered, but is not persuasive for overcoming the rejection.  It is not clear if the data presented compares the closest prior art of Edmunds, since it is noted that the compound listed as ‘within the scope of Claim 1’ (of the claimed invention) is also within the scope of claim 2 of Edmunds.  Additionally, it is noted that, while the Declaration tests a single compound within the scope of instant claim 1, the claims are not limited to only one compound, but rather recite numerous selections for each variable present within formula (1) (e.g., the substituent R2 can be, inter alia, a cyano or a halo (C1-C6) alkylsulfonyl group).  It is not clear if the probative value for the single compound tested can be extended to the full scope of compounds claimed, particularly since numerous selections for each variable are present within formula (1), and can be highly varied in their properties.  Therefore, the data presented is not commensurate in scope with the claims as currently written.
Therefore, it is the Examiner’s position that the claims are rendered obvious.
 



Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611